UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A Amendment No. 1 ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-52719 ————— Brekford Corp. (Exact name of registrant as specified in its charter) ————— Delaware 20-4086662 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 7020 Dorsey Road,Hanover, Maryland 21076 (Address of Principal Executive Office) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) N/A (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. The issuer had 40,580,513 shares of Common Stock, par value $0.0001 per share (“Common Stock”) issued and outstanding as of April 20, 2011. EXPLANATORY NOTE We are filing thisAmendment No. 1on Form 10-Q/A (the “Amended Filing” or “Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the three months ended March 31, 2011 (the “Original Filing”) to amend and restate our unaudited consolidated financial statements and related disclosures for the three months ended March 31, 2011 as discussed in Note 2 to the accompanying restated unaudited financial statements. Background of the Restatement On February 1, 2012, the audit committee and the board of directors of Brekford Corp. (the “Company”) and management of the Company concluded, following discussions with members of the staff of the Securities and Exchange Commission, that the Company's interim financial statements included in its Quarterly Reports on Form 10-Q as of and for each of the periods ended March 31, June 30, and September 30, for 2011, should no longer be relied upon due to an error in those financial statements as addressed in FASB ASC Topic 250, Accounting Changes and Error Corrections, as may be modified, supplemented or succeeded. The Company has reevaluated its accounting treatment and previous reliance on FASB ASC Topic 605-45-45 for recording revenue derived from its automated traffic enforcement safety products and services. The Company generates revenue from these systems as a result of contracts with various municipalities and local government agencies, which allow the Company to produce automated traffic citations. The Company initially recorded revenue from these citations at the total amount of the citation and also recorded a corresponding cost of sale for the amount due to the respective municipality or local government agency in accordance with the terms of the contract. The Company has subsequently determined that revenue from these citations should have been recognized net of the amount due to the respective municipality or local government agency. Correcting the accounting error will reduce previously reported net revenue, cost of revenue, automated traffic receivables, and due to municipalities, but will have no effect on stockholders' equity, net income, or net income per share for any of the reporting periods. Internal Control Considerations The Company also, under the supervision of its audit committee, inquired into the circumstances related to the above-referenced accounting treatment to assure that there are no other financial reporting items that may be of concern. The results of this inquiry indicate that, apart from the adjustment discussed in this Form 10-Q/A, no other adjustments to the Company’s financial statements appear necessary. The Company cautions you that, whether or not expressly stated, all measures of results of operations and financial condition contained in this report are preliminary and reflect only our expected results of operations and financial condition as of and for the respective periods referenced following the restatement. Actual reported results of operations and financial condition as a result of the restatement may vary from those expectations due to a number of factors, including additional or revised information or subsequent events. Restatement of Other Financial Statements Along with the filing of this Form 10-Q/A, we are concurrently filing amendments to our quarterly reports on Form 10-Q for the quarterly periods ended June 30, and September 30, 2011. The amendments to our quarterly reports on Form 10-Q are being filed to restate our unaudited financial statements and related financial information for the periods contained in those reports. For the convenience of the reader, this Amended Filing sets forth the Original Filing as modified and superseded where necessary to reflect the restatement. The following items have been amended principally as a result of, and to reflect, the restatement: • Part I – Item 1. Financial Statements; • Part I – Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; and • Part I – Item 4. Controls and Procedures In accordance with applicable SEC rules, this Amended Filing includes Sarbanes-Oxley certifications from our Chief Executive Officer and Chief Financial Officer dated as of the date of this filing. Except for the items noted above, no other information included in the Original Filings is being amended by this Amended Filing. The Amended Filing continues to speak as of the date of the Original Filing and we have not updated the filing to reflect events occurring subsequently to the Original Filing date other than those associated with the restatement of the Company’s financial statements. Accordingly, this Amended Filing should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Filing. Our management has reassessed effectiveness of our disclosure controls, procedures and we determined that they were ineffective and we had a material weakness in our financial reporting. The Company has added additional resources and experienced technical staff to address that need. 2 Brekford Corp. Form10-Q Index PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements. 4 Condensed Consolidated Balance Sheets (Unaudited) as of March 31, 2011 (Restated) and December 31, 2010 4 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2011(Restated) and 2010 5 Condensed Consolidated Statements of Cash Flows(Unaudited) for the Three Months Ended March 31, 2011 (Restated) and 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 22 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Brekford Corp. Condensed Consolidated Balance Sheet (Unaudited) March 31, December31, (Restated) ASSETS CURRENT ASSETS Cash $ $ Restricted Cash — Accounts receivable Automated traffic receivables, net of allowance $3,015 and $4,800 at March 31, 2011 and December 31, 2010, respectively Prepaid expenses Inventory Total current assets Property and equipment, net Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued payroll and related expenses Income taxes payable Deferred revenue Customer deposits Obligations under capital leases – current portion Deferred rent – current portion Due to municipalities — Total current liabilities LONG - TERM LIABILITIES Notes payable – stockholders, net of discount Obligations under capital lease, net of current portion Notes payable - auto Deferred rent, net of current portion Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, par value $0.0001 per share; 20,000,000 shares authorized; none issued and outstanding — — Common stock, par value $0.0001 per share; 150,000,000 shares authorized; 40,580,813 issued and40,246,498 shares outstanding, at March 31, 2011 and 40,580,813 issued and outstanding at December 31, 2010 Treasury Stock, at cost (334,015 at March 31, 2011) ) — Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Brekford Corp. Condensed Consolidated Statements of Operations (Unaudited) Three Months EndedMarch 31, (Restated) NET REVENUE $ $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES Salaries and related expenses Selling, general and administrative expenses TOTAL OPERATING EXPENSES INCOMEFROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense ) ) Interest income Other expense ) — TOTAL OTHER INCOME (EXPENSE) ) ) NET INCOME $ $ NET INCOMEPER SHARE – BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Brekford Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred rent ) ) Amortization ofdebt discount — Bad debt expense — Changes in operating assets and liabilities: Accounts receivable ) ) Automated traffic receivables, net ) Prepaid expenses and other non-current assets Inventory ) Other asset ) — Customer deposits Accounts payable and accrued expenses Accrued payroll and related expenses ) Deferred revenue ) Due to municipalities — NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Restricted Cash ) — NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on lease obligations notes payable ) ) Purchase of treasury stock ) — NET CASH USED IN FINANCING ACTIVITIES ) ) NET INCREASE (DECREASE) IN CASH ) CASH – Beginning of period CASH – End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for incomes taxes $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Brekford Corp. Notes to Unaudited Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 (Restated) and 2010 NOTE 1 – DESCRIPTION OF THE BUSINESS Brekford Corp.(OTCBB; OTCQB: BFDI) is a homeland security technology service provider of fully integrated vehicle upfitting and installation services, rugged computer and video technology and automated traffic safety solutions geared towards mission critical operations. Depending upon the context, the terms “BFDI,” “Brekford Corp.,” “Company,” “we,” “our,” and “us,” refers to Brekford Corp. For more than a decade we have provided services to branches of the U.S. military, various federal entities and numerous security and public safety agencies throughout the United States. We provide these agencies with an end-to-end suite of mobile communications, information technology, vehicle upfitting services, and automated traffic photo enforcement solutions that are designed to streamline procurement processes and offer maximum functionality to their day to day operations. Brekford is a one-stop shop for vehicle upfitting, cutting edge technology and installation services. We provide ruggedized mobile computers and video systems , bumper-to-bumper vehicle modification products and services for homeland security, law enforcement, fire and emergency vehicles. The Brekford 360 Degree approach provides our customers with a one-stop upfitting, cutting edge technology and installation service. The 360 Degree approach is the only stop our customers need to make to purchase law enforcement vehicles (GM, Ford, Dodge), have them upfitted with lights, sirens, radio communication and rugged IT technology and then have them "ready to roll". Our 360 Degree engineered bumper-to-bumper vehicle solution, our commitment to top quality fast reliable service, along with our streamlined purchasing process is why we believe Brekford is the best all-around vehicle and automated traffic enforcement solutions provider. Products and Services Law enforcement agency, fire department and EMS personnel have unique requirements for fleet vehicle upfitting and IT equipment to include characteristics such as ruggedness and reliability. The equipment must be able to work in extreme environments that include high levels of vibration and shock, wide temperature ranges, varying humidity, electromagnetic interference and voltage and current transients. Our rugged and non-rugged IT products and mobile data communication systems provide public safety workers with the unique functionalities necessary to enable effective response to emergency situations. We distinguish ourselves by truly being a “one-stop shop” for vehicle upfitting, cutting edge technology, and installation services.Unlike our competitors, we provide customers with one place to purchase law enforcement vehicles that are not only upfitted with the traditional lights and sirens but also with rugged IT hardware and communication equipment. For more than a decade, we have been a distributor for most major brands in the mobile technology arena. We handle everything from Panasonic Toughbooks® and Arbitrator® digital video systems to emergency lighting systems and wireless technology.We believe we have all of the high-end products our customers need to handle their day to day operations and protect the public they serve. Every product we sell is tested by highly trained technicians and guaranteed to work in even the most extreme conditions. We specialize in seamlessly incorporating custom-built solutions within existing networks. We deliver our end-to-end solutions with service programs that work for agencies large and small, from turn-key drop shipping to municipal leases. Our commitment is to design and deliver solutions that meet or exceed industry standards for safety, ergonomics, reliability, serviceability and uniformity. 360 Degree Vehicle Solution TheBrekford 360 Degree vehicle solution provides complete vehicle upfitting, mobile data and video solutions including municipal financing and leasing services for agencies. The 360 Degree vehicle solutions approach provides customers with a one-stop upfitting, cutting edge technology and installation service. We provide and install most major brands of law enforcement vehicle equipment. Our mission is to provide and install equipment that ensures safe and efficient vehicles while incorporating the latest technological advances. We adhere to strict quality control procedures and provide comprehensive services. The Brekford certified technician team provides our customers the highest level of expertise and service from inception to completion, including maintenance and upgrades 7 Automatic Traffic Enforcement - Photo Speed Enforcement. Automatic traffic enforcement systems are one of a wide range of measures that are effective at reducing vehicle speeds and crashes. The automated speed enforcement (ASE) system is an enforcement technique with one or more motorvehicle sensors producing recorded images of motor vehicles traveling at speeds above a definedthreshold. Images captured by the ASE system are processed and reviewed in an office environment and violation notices are mailed to the registered owner of the identified vehicle. ASE is a method of traffic speed enforcement that is used to detect speeding violations and record identifying information about the vehicle and/or driver. Violation evidence is processed and reviewed in an office environment and violation notices are delivered to the registered owners of identified vehicles after the alleged violation occurs. ASE, if used, is one technology available to law enforcement as a supplement and not a replacement for traditional enforcement operations. Evaluations of ASE, both internationally and in the United States have identified some advantages over traditional speed enforcement methods. These include: ● High rate of violation detection. ASE units can detect and record multiple violations per minute. This can provide a strong deterrent effect by increasing drivers’ perceived likelihood of being cited for speeding. ● Physical safety of ASE operators and motorists. ASE can operate at locations where roadside traffic stops are dangerous or infeasible, and where traffic conditions are unsafe forpolice vehicles to enter the traffic stream and stop suspected violators. With ASE there is normally no vehicle pursuit or confrontation with motorists. ASE might also reduce the occurrence of traffic congestion due to driver distraction caused by traffic stops on the roadside. ● Fairness of operation. Violations are recorded for all vehicles traveling in excess of the enforcement speed threshold. ● Efficient use of resources. ASE can act as a “force multiplier,” enhancing the influence of limited traffic enforcement staff and resources. In Car Mobile Video System and Rugged Mobile Data Solutions We develop integrated, interoperable, feature-rich mobile systems enabling first responders, police, fire and EMS, to obtain and exchange information in real-time. The rapid dissemination of real-time information is critical to determine and assure timely and precise resource allocation by public sector decision makers. As is a premiere Panasonic toughbook partner, we augment these rugged laptops by designing and manufacturing vehicle mounting systems and docking stations for in-vehicle communication equipment. From rugged laptop computers, tablets and hand-helds, GPS terminals, two-way radios, and full console systems, we provide ergonomically sound mounting products with full port replication. Toughbook Arbitrator is a rugged revolution in law enforcement video capture. The Toughbook Arbitrator 360 Degree is a rugged and durable mobile digital video system. The fully-integrated system offers unparalleled video capture (up to 360 degrees), storage and transfer, and is designed to work with back-end software for seamless video management, including archiving and retrieving. An Automatic License Plate Reader (ALPR) is an image-processing technology used to identify vehicles by their license plates.License Plate Readers (LPRs) can record plates at about one per second at speeds of up to 100 MPH and they often utilize infrared cameras for clarity and to facilitate reading at any time of day or night. The data collected can either be processed in real-time, at the site of the read, or it can be transmitted to remote centers and processed at a later time. Electronic Ticketing System- Slick-Ticket Many of today’s law enforcement agencies are struggling to balance the increasing demand from their citizens for more services with limited and/or declining budgets. One of the easiest and most cost-effective ways agencies can address this issue is by deploying an electronic ticketing, or E-Ticketing solution. Automating the ticket issuing and processing system can significantly decrease cost, increase productivity and improve officer safety.Brekford offers a unique functionality that streamlines the data entry process even further. For agencies that have deployed a mobile data system on their mobile computers that enables officers to run background queries from national (NCIC), state, and local databases. Brekford’s solution captures the data from these mobile query files and auto-populates all of the requisite data into the citation form on the screen.Brekford’s Slick-Ticket™ product is a fully portable over the seat organizer for public safety vehicles, specially designed to house a printer and scanner to allow law enforcement officers to quickly access driver's license and registration information as well as issue tickets, warnings and citations. 8 NOTE 2 - RESTATEMENT OF MARCH 31, 2 The Company has reevaluated its accounting treatment for recording revenue derived from its automated traffic enforcement group safety cameras and radar systems.The Company began generating revenue from these systems at the material level in the quarter ended March 31, 2011 as a result of contracts with various municipalities and local government agencies, which allow the Company to produce automated traffic citations.The Company initially recorded revenue from these citations at the total amount of the citation and also recorded a corresponding cost of sale for the amount due the respective municipality or local government agency in accordance with the terms of the contract.The Company has subsequently determined that revenue from these citations should have been recognized net of the amount due to the respective municipality or local government agency.The correction of the error will reduce previously reported net revenue, cost of revenue, automated traffic receivables andpayables due to municipalities, but will have no effect on stockholders’ equity, net income, or net income per share for any of the reporting periods. As a result, the Company has restated its first quarter 2011 financial statements to correct the revenue and cost of revenue to a net basis. This correction resulted in adjustments to the following financial statement line items as of and for the period indicated: As Previously Reported Increase (Decrease) As Restated As of and for the three months ended March 31, 2011 Unaudited Condensed Consolidated Balance Sheet Automated traffic receivables $ $ ) $ Total current assets $ $ ) $ Total assets $ $ ) $ Due to municipalities $ $ ) $ Total current liabilities $ $ ) $ Total liabilities $ $ ) $ Total liabilities and stockholders’ equity $ $ ) $ Unaudited Condensed Consolidated Statement of Operations Net revenue $ $ ) $ Cost of revenue $ $ ) $ Unaudited Condensed Consolidated Statement of Cash Flow Bad debt expense $ $ ) $ Automated traffic receivables, net $ $ $ ) Due to municipalities $ $ ) $ NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The consolidated financial statements of Brekford include accounts of the Company and its various business units. During the year ended December 31, 2010 the existing subsidiary Pelican Mobile Computers was merged into Brekford Corp. The accompanying unaudited interim financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures required by generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted pursuant to such rules and regulations. It is management’s opinion that the accompanying unaudited interim financial statements reflect all adjustments (which are normal and recurring) that are necessary for a fair presentation of the results for the interim periods. This Form10-Q/A should be read in conjunction with the Company’s financial statements for the year ended December31, 2010 contained in the Company’s Annual Report on Form10-K filed with the Securities and Exchange Commission (the “SEC”) on March1, 2011. The results disclosed in the Statement of Operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the full year. 9 Use of Estimates Preparation of financial statements that follow accounting principles generally accepted in the United States required management to make estimates and assumptions that affect the amounts reported in the financial statements and notes. Actual results could differ from those estimates. Concentration of Credit Risk The Company maintains cash accounts with major financial institutions.From time to time, amounts deposited may exceed the FDIC insured limits. Restricted Cash Restricted cash represents cash invested in a certificate of deposit that is related to the line of credit. The certificate of deposit matures on May 15, 2011. Accounts Receivable and Automated Traffic Receivables Accounts receivable and automated traffic receivables issued are carried at estimated net realizable value. The Company has a policy of reserving for uncollectable accounts based on its best estimate of the amount of probable credit losses in its existing accounts receivable. The Company calculates the allowance based on a specific analysis of past due balances.Past due status is based on how recently payments have been received.Actual collection experience has not differed significantly from the Company’s estimates, due primarily to credit and collections practices and the financial strength of its customers. Inventory Inventory principally consists of hardware and third-party packaged software that is modified to conform to customer specifications and held temporarily until the completion of a contract. These amounts are stated at lower of first-in, first-out (“FIFO”) cost or market. Property and Equipment Property and equipment are stated at cost. Depreciation of furniture, vehicles, computer equipment and software and phone equipment is calculated using the straight-line method over the estimated useful lives (two to ten years), and leasehold improvements are amortized on a straight-line basis over the shorter of their estimated useful lives or the lease term (which is three to five years). Revenue Recognition The Company recognizes revenue when all four basic criteria are met (i) persuasive evidence of an arrangement exists, (ii) delivery or installation has been completed, (iii) the customer accepts and verifies receipt, and (iv) collectability is reasonably assured.The Company considers delivery to its customers to have occurred at the time in which products are delivered and/or installation work is completed and the customer acknowledges its acceptance of the work. The Company provides its customers with a warranty against defects in the installation of its vehicle upfitting solutions for one year from the date of installation.Warranty claims were insignificant for the three months ended March 31, 2011 and 2010.The Company also performs warranty repair services on behalf of the manufacturers of the equipment it sells. Effective January 2011, the Company offers separately priced extended warranty and product maintenance contracts to its customers on the equipment sold by the Company. Revenues from extended warranty services are apportioned over the period of the extended warranties service contracts. Revenue from extended warranties for the three months ended March 31, 2011 amounted to $44,219. For automatic traffic enforcement revenue, the Company recognizes the revenue on the date that the Company determines a valid violation occurred. The Company records revenue related to automated traffic violations for the Company portion of the violation. Once the full amount of the violation is collected the Company records a payable to the municipality until the amount is paid to the local jurisdiction. 10 Share-Based Compensation The Company accounts for stock incentive plans by measurement and recognition of compensation expense for all share-based awards on estimated fair values, net of estimated and actual forfeitures, on a straight line basis over the period during which the employee is required to provide services in exchange for the award. Treasury Stock The Company accounts for treasury stock using the cost method and as of March 31, 2011, 334,015 shares of our Common Stock were held in treasury at an aggregate cost of $41,165. Income Taxes The Company uses the liability method to account for income taxes. Income tax expense includes income taxes currently payable and deferred taxes arising from temporary differences between financial reporting and income tax bases of assets and liabilities. Deferred income taxes are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense, if any, consists of the taxes payable for the current period. Valuation allowances are established when the realization of deferred tax assets are not considered more likely than not. In the ordinary course of business there is inherent uncertainty in quantifying income tax positions. The Company assesses income tax positions and records tax benefits for all years subject to examination based upon management’s evaluation of the facts, circumstances and information available at the reporting dates. For those tax positions where it is more-likely-than-not that a tax benefit will be sustained, the company records largest amount of tax benefit with greater than 50% likelihood of being realized upon ultimate settlement with a taxing authority that has full knowledge of all relevant information. For those income tax positions where it is not more-likely-than-not that a tax benefit will be sustained, no tax benefit is recognized in the financial statements. When applicable, associated interest and penalties are recognized as a component of income tax expense. Accrued interest and penalties are included within the related tax asset or liability on the accompanying Consolidated Balance Sheets. Management has not identified any uncertain tax positions in filed income tax returns that require recognitions or disclosure in the accompanying financial statements. The Company’s income tax returns for the past three years are subject to examination by tax authorities, and may change upon examination. Earningsper Share Basic earnings per share are computed by dividing net income available to holders of our Common Stock by the weighted average number of shares of Common Stock outstanding during the period. Diluted earnings per share are computed by adjusting the denominator of the basic earnings per share computation for the effect of potentially dilutive common shares outstanding during the period. As of March 31, 2011 all potentially diluted shares are excluded from the calculation of diluted earnings per share as their impact would be anti-dilutive. Recent Issued Accounting Pronouncements In October 2009, the FASB issued ASU 2009-13, Multiple Deliverable Revenue Arrangements, (“ASU 2009-13”), which applies to all deliverables in contractual arrangements in which a vendor will perform multiple revenue-generating activities. In April 2010, the FASB issued ASU 2010-17, Revenue Recognition—Milestone Method, (“ASU 2010-17”), which defines a milestone and determines when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. These pronouncements are codified in ASC Topic 605, Revenue Recognition, and was effective for our fiscal year that began January 1, 2011. The adoption of ASU 2009-13 and ASU 2010-17 did not have a material impact on our financial statements. 11 NOTE 4 – LINE OF CREDIT AND LETTER OF CREDIT On November 4, 2010, the Company entered into a $500,000 revolving line of credit agreement with a bank. Under this agreement the Company may repay principal amounts and re-borrow them during the term of the agreement. Interest is payable at the rate of the BBA LIBOR Daily Floating rate plus 4%.The line of credit is collateralized by all assets of the Company and is personally guaranteed by the two principal officers of the Company.The line of credit agreement has been extended to October 31, 2011. The company has a $520,000 letter of credit related to purchase of equipment. This letter of credit is secured by a certificate of deposit for $ 520,000. The certificate of deposit matures on May 15, 2011 and is shown as Restricted Cash on the Financial Report. As of March 31, 2011 the Company had not used this letter of credit. NOTE 5 – NOTES PAYABLE – STOCKHOLDERS TheCompany financed the repurchase of shares of Common Stock and warrants from the proceeds of convertible promissory notes issued on November 9, 2009 by the Company in favor of a lender group including two directors of the Company, Messrs. C.B. Brechin and Scott Rutherford and a former director, Mr. Bruce Robinson, in the respective principal amounts of $250,000, $250,000 and $200,000 (each, a “Promissory Note, and together, the “Promissory Notes”). Each Promissory Note bears 12% interest per annum and at the time of execution was to be convertible into shares of Common Stock, at the option of each holder, at an original conversion price of $.07 per share. At the time of the execution of the Promissory Notes, the Company agreed to pay the unpaid principal balance of the Promissory Notes and all accrued and unpaid interest on the date that was the earlier of (i) two (2) years from the issue date of the notes, or (ii) ten (10) business days from the date of closing by the Company of any equity financing generating gross proceeds in the aggregate amount of not less than Five Million Dollars ($5,000,000). On April 1, 2010, the Company and each member of the lender group executed a respective First Amendment to the Unsecured Promissory Note amending the terms of the Promissory Notes.Each Promissory Note was amended as described below to: ●Revise the conversion price in the provision that allows the holder of the respective Promissory Note to elect to convert any outstanding and unpaid principal portion of the Promissory Note, and any accrued and unpaid interest into shares of the Common Stock at a price of fourteen cents ($0.14) per share of Common Stock, and ●Amend the maturity date provided the Company agrees to pay the unpaid principal balance of the respective Promissory Note and all accrued and unpaid interest on the date that is the earlier of (i) four (4) years from the issue date of the note or (ii) ten (10) business days from the date of closing by the Company of any equity financing generating gross proceeds in the aggregate amount of not less than Five Million Dollars ($5,000,000). NOTE 6 – LEASES Capital Leases The Company financed certain equipment and vehicles under separate non-cancelable equipment loan and security agreements.The agreements mature in July 2012, June 2013, October 2013 and January 2015.The agreements require various monthly payments and are secured by the assets under lease.As of March 31, 2011 and 2010, capital lease assets of $358,965 and $380,879, respectively, net of accumulated amortization of $47,607 and $25,693, respectively are included in property and equipment on the consolidated balance sheets. Operating Leases The Company rents office space under separate non-cancelable operating leases expiring in March2011, June 2013 and January2015. The Company records rent expense over the term of the lease on a straight-line basis, less amounts received under sub-lease arrangements. Rent expense amounted to $52,382 and $52,153 for the three months ended March31, 2011 and 2010, respectively. 12 The Company leased approximately 2,500 square feet of office space from Peppermill Properties, LLC, a Maryland limited liability company (“Peppermill”). Peppermill is owned and managed by Chandra (C.B.) Brechin and Scott Rutherford, both officers, directors and principal stockholders of the Company. On June 1, 2010, the Company entered into a 3-year lease with Peppermill. This lease expires on June 30, 2013. Beginning in November 2008, the Company entered into a sub-lease arrangement with certain former employees of the Company, which expired on March 31, 2011. The sub-lease arrangement requires various monthly payments ranging from $3,091 to $3,353, and is recorded in rent expense, net of sub-lease expense. NOTE 7 – MAJOR CUSTOMERS AND VENDORS Major Customers During the three months ended March 31, 2011, sales to three customers which are agencies of state or local governments represented 36%, 17% and 12% respectively, of net sales. Accounts receivable due from two customers amounted to 53% and 7% of total accounts receivable at March 31, 2011. During the three months ended March 2010, sales to two customers which are agencies of state or local governments represented 39% and 14% respectively, of net sales. Accounts receivable due from these customers amounted to 53% and 10%of total accounts receivable at March 31, 2010. Major Vendors The Company purchased substantially all laptop computers that it resold during the periods presented from a single distributor. Revenues from laptop computers amounted to 80% and 71% of total revenues for the three months ended March 31, 2011 and 2010, respectively. As of March 31, 2011 and 2010, accounts payable due to this distributor amounted to 77% and 67% of total accounts payable, respectively. While the Company believes that alternative sources of these products are available, it has yet to identify sources other than this vendor that have the ability to deliver these products to the Company within the time frames and specifications that it currently demands. The loss of this vendor could result in a temporary disruption of the Company’s operations. NOTE 8 - STOCKHOLDERS’ EQUITY Purchases of Equity Securities by the Issuer and Affiliated Purchasers On September 7, 2010, the Company issued a press release announcing that its board of directors authorized a stock repurchase program permitting the Company to repurchase up to $500,000 in shares of its outstanding Common Stock over the next 12 months.The shares of Common Stock may be purchased from time to time in open market transactions or in privately negotiated transactions at the Company's discretion. 13 The Company repurchased the following Common Stock in open market transactions during the quarter ended March 31, 2011 under this program: Total Number of Securities Purchased Average Price Paid per Share Cost of Shares Purchased as Part of Publicly Announced Plans or Programs January 1, 2011 — — $ — Shares Purchased January 1, 2011 to March 31, 2011 March 31, 2011 $ The shares repurchased were held as Treasury stock as of March 31, 2011. NOTE 9– SHARE-BASED COMPENSATION The Company has issued restricted stock, warrants and granted non-qualified stock options to certain employees and non- employees at the discretion of the board of directors. On April 25, 2008, the Company’s shareholders approved the 2008 Stock Incentive Plan (the “Plan”). All stock options granted to the employees prior to the approval of the Plan have exercise prices that are less or equal to the fair value of the underlying stock at the date of grant and have terms of tenyears. To date, there have been no stock option grants under the Plan. The Company reserves common stock for future issuance for restricted stock awards, stock options, and warrants. Common Stock Purchase Warrants For the three months ended March 31, 2011 and 2010, there was no share-based compensationexpense for common stock purchase warrants. As of March 31, 2010, there are no unvested common stock purchase warrants. A summary of warrant activity is as follows: Shares Underlying Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Outstanding at January1, 2011 $ Granted - - - Forfeited or expired - - - Exercised - - - Outstanding & exercisable at March 31, 2011 $ NOTE 9 – SEGMENT REPORTING We have two reportable segments, 360 Degree solutions and automated traffic enforcement programs. The 360 Degree has four operating segments (360 Degree Vehicle Solution, vehicle upfitting, In Car Mobile Video System and Rugged Mobile Data Solutions, Electronic Ticketing System-Slick-Ticket) and are aggregated under one reportable segment, 360 Degree solutions. The automated traffic enforcement reporting segment has two operating segments Speed and Red light traffic enforcement programs. 14 These reportable segments are strategic business units managed separately because the business units utilize two distinct distribution and marketing strategies. Our operating segments are aggregated for reporting purposes due to the fact that our product and services are interdependent for economies of scale and we do not maintain fully allocated income statements at the service level. 360º Solutions Automated traffic Enforcement program Three Months Ended March 31, Three Months Ended March 31, (Restated) Revenue $ $ $ $
